IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 ANN SMITH, AS EXECUTRIX OF THE                  :   No. 262 WAL 2019
 ESTATE OF DALE SMITH, DECEASED,                 :
 ON BEHALF OF HERSELF INDIVIDUALLY,              :
 SURVIVING SPOUSE OF THE                         :   Petition for Allowance of Appeal
 DECEDENT, AND THE NEXT OF KIN OF                :   from the Published Opinion and
 DALE SMITH, AND ON BEHALF OF THE                :   Order of the Superior Court at No.
 ESTATE OF DALE SMITH, DECEASED,                 :   1166 WDA 2018, at 223 A.3d 268
                                                 :   (Pa. Super. 2019) entered on
                      Respondents                :   November 15, 2019, vacating and
                                                 :   remanding the Order of the
                                                 :   Allegheny County Court of Common
               v.                                :   Pleas at No. GD-14-014061 entered
                                                 :   on August 7, 2018
                                                 :
 MARC CORDERO, M.D. AND UPMC                     :
 MCKEESPORT, A DIVISION AND                      :
 HOSPITAL OF THE UNIVERSITY OF                   :
 PITTSBURGH MEDICAL CENTER AND                   :
 UPMC WOUND HEALING SERVICES AT                  :
 UPMC MCKEESPORT, A DIVISION OF                  :
 UPMC MCKEESPORT AND THE                         :
 UNIVERSITY OF PITTSBURGH MEDICAL                :
 CENTER,                                         :
                                                 :
                      Petitioners                :

                                         ORDER


PER CURIAM

      AND NOW, this 19th day of May, 2020, the Petition for Allowance of Appeal is

GRANTED, the order of the Superior Court is VACATED, and the case is REMANDED

to the Superior Court for further proceedings consistent with this Court’s opinion in Trigg

v. Children’s Hospital of Pittsburgh of UPMC, 3 WAP 2019. The ancillary “Application to

Stay” is DENIED as moot.